Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 10/11/2022, which has
been entered and made of record.  Claim 1-9 are amended. Claims 1-12 are pending in the application.
	For compact prosecution, Examiner called Applicant’s representative and left a message to request Applicant’s representative to call back to discuss potential amendments. However, Applicant’s representative failed to call back. A final office action is issued.
		
Response to Arguments
Claim interpretation under 112(f) and claim rejections under 112(b) are withdrawn in view of Applicant amendments.
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    185
    800
    media_image1.png
    Greyscale

Examiner disagrees:  Son [0107] teaches that when the number of zero is Z.sub.i, skip loading kernel elements corresponding to those input elements that have zero values into CNN. Without these elements being loaded into the CNN, the CNN operation (convolution) would not be performed on these elements: “For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.” Applicant also argues about a filter size, which is not recited in the rejected claim 1, 3 and 7. 

Applicant argues:

    PNG
    media_image2.png
    182
    820
    media_image2.png
    Greyscale

Examiner disagrees: Son2 teaches scan and extract the data from a region starts row by row along the width direction. That means it starts from the first row and from the first column to the last column, then moves onto the second row. ([0107] teaches the scan and extract of the partial region given in example FIG. 4A is based on each row and each column:  “In FIG. 4A, a sliding direction is indicated by the illustrated dashed arrow. For example, the sliding for each next loading space is performed in a width direction. In this example, after the sliding is performed up to a last column, the sliding of the next loading space is performed in the width direction based on a subsequent row, e.g., in a horizontal rasterizing manner.”)
Son2 teaches loads the input elements from memory to a local memory. Son2 also teaches the local memory can be a buffer.([0086]-[0087], “The CNN processing apparatus determines a loading space unit to set the loading spaces and sets a plurality of loading spaces in the input based on the determined loading space unit. The CNN processing apparatus loads the input elements in the input, based on the loading space unit, from the memory. For example, the input elements may be loaded, from a database or an external or main memory of the CNN processing apparatus, to a local memory of the CNN processing apparatus…. The loading space unit may be set based on a direction, e.g., a preset or determined direction, in which the input elements are consecutively stored. The CNN processing apparatus allocates an input buffer (also referred herein to as any of a temporary or local memory or buffer) to the loading space unit, stores input elements corresponding to a loading space to the allocated input buffer,”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US 2018/0129893 A1) in view of Son et al. (US 2018/0285715 A1) hereafter Son2.
Regarding claim 1, Son teaches:
An apparatus for a convolution operation of a convolution neural network ([0107], “the CNN processing apparatus”) comprising: 
a processor, (FIG. 15, 1520)  a memory,(FIG. 15, 1530)  and a buffer, ([0087], “The CNN processing apparatus allocates an input buffer”) wherein the processor is configured to execute instructions to: receive an image form an outside, store the image in the memory, ([0094], “the input 208 may be loaded from a main or general memory or database, or made available or provided from a sensor, e.g., an image sensor, for example.” FIG. 2, 204 is also an input image example.) and fetch an input feature map from the memory; ([0094], “the input 208 may be loaded from a main or general memory or database, or made available or provided from a sensor, e.g., an image sensor, for example.” [0079], “The feature map 208 may be a multi-ordered tensor for example, such as the example third-order tensor of FIG. 2.) and 
determine whether or not to perform a convolution operation based on the number of '0' in an input feature map; ([0107], “Still further, in one or more embodiments, the second operation mode may further include the CNN processing apparatus being configured to determine whether or any of the loaded input element 501 have zero values. For example, when the loaded element 501 is a single value of the input 208, and in response to the loaded input element 501 being determined to have zero values, the CNN processing apparatus may be configured to skip loading of the appropriate kernel elements 502 corresponding to the input element 501 or merely skip all operations associated with the input element 501. Here, with such example skipping operations, no preliminary convolution output results may be generated for the input element 501, and thus further operations of combining such preliminary results from the convolution with respect to the input element 501 with other preliminary results for other input elements may also be skipped or not performed. Accordingly, in such an example, the CNN processing apparatus may further reduce the second data loading number using the zero skipping. For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.” [0079] teaches the input element corresponds to the feature map: “An input of a convolution layer is data to be employed as an input to the convolution layer, e.g., data that is input to the CNN with one or more channels of information or data that is output by a previous layer of the CNN as one or more feature maps or channels.” FIG. 6 and corresponding para gives another example that uses ratio to represents the number of zero in a input.)
perform the convolution operation of the input feature map according to the determination,([0108], “In another example, implementation instructions for such convolutional operations may further be configured so there is a selective provision or loading of only those input elements that are initially determined by the CNN processing apparatus, for example, as being non-zero, to parallel processing elements of the CNN processing apparatus that are configured to implement convolutional operations based upon provided parameters or instructions, so selective loading of kernel elements and loading of zero input elements can further be avoided.” FIG. 6 further teaches based on the number of zero, convolution operation is performed. )
However, Son does not explicitly teach, but Son2 teaches:
the input can be a partial region of an input feature map ([0105], “The loading space may indicate a space corresponding to a target of a selective partial loading of the input, including respective selective partial loadings of input elements for each channel of the input.”)
scan and extract a partial region from a first column of a first row of the input feature map;([0107] teaches the scan and extract of the partial region given in example FIG. 4A is based on each row and each column:  “In FIG. 4A, a sliding direction is indicated by the illustrated dashed arrow. For example, the sliding for each next loading space is performed in a width direction. In this example, after the sliding is performed up to a last column, the sliding of the next loading space is performed in the width direction based on a subsequent row, e.g., in a horizontal rasterizing manner.”)
wherein the processor is further configured to execute the instructions to store the input feature map fetched from the memory in the buffer and scan and extract the partial region from first column of the first row of the input feature map stored in the buffer.([0086]-[0087], “The CNN processing apparatus determines a loading space unit to set the loading spaces and sets a plurality of loading spaces in the input based on the determined loading space unit. The CNN processing apparatus loads the input elements in the input, based on the loading space unit, from the memory. For example, the input elements may be loaded, from a database or an external or main memory of the CNN processing apparatus, to a local memory of the CNN processing apparatus…. The loading space unit may be set based on a direction, e.g., a preset or determined direction, in which the input elements are consecutively stored. The CNN processing apparatus allocates an input buffer (also referred herein to as any of a temporary or local memory or buffer) to the loading space unit, stores input elements corresponding to a loading space to the allocated input buffer,” [0107], “In FIG. 4A, a sliding direction is indicated by the illustrated dashed arrow. For example, the sliding for each next loading space is performed in a width direction. In this example, after the sliding is performed up to a last column, the sliding of the next loading space is performed in the width direction based on a subsequent row, e.g., in a horizontal rasterizing manner.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Son with the specific teachings of Son2 to apply the method of Son on the partial region of the input feature map. The benefit would be to provide more flexibility to the method of Son so partial input can also be properly handled.
Son teaches scan the input image data and perform CNN processing. Son2 teaches a specific image data scanning and extracting method. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the input image scanning and extracting method of Son with the scanning and extracting method of Son2 to obtain predicable results. 

Regarding claim 3, Son in view of Son2 teaches:
The apparatus for a convolution operation of a convolution neural network of claim 1, wherein processor is further configured to execute the instructions to (Son “the CNN processing apparatus “)set a threshold based on at least one of a size of a mask, a stride, and a position of the image. (Son [0107] teaches that when the number of zero is Z.sub.i, skip the CNN operation, suggest otherwise, it would not skip the CNN operation: “For example, when a number of input elements included in an input having zero values is Z.sub.i, the CNN processing apparatus may skip loading kernel elements corresponding to those input elements that have zero values, and thus, in a case of a stride being 1, a loading number of the kernels 301 is K×K×D×(W×H×C−Z.sub.i). In such an example, the second data loading number is W×H×C+K×K×D×(W×H×C−Z.sub.i), and the CNN processing apparatus may skip operations associated with the Z.sub.i input elements through the zero skipping.” Son teaches determining the threshold value of number of zero values or ratio of number of values (fig6 and corresponding paragraphs) in the input image and determining whether to skip an CNN. It would have been obvious that the threshold value of number elements or ratio of number of elements in a input data depends on the size of input data. Examiner take official notice here. It is well-known that the threshold value of number elements or ratio of number of elements in a input data depends on the size of input data.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Son in view Son2 with the well-known knowledge to use a straightway to decide the threshold of number of zero in for a size input data.)

Claim 7 recite similar limitations of claim 1, thus are rejected using the same rejection rationale.

Allowable Subject Matter
Claims  2, 4-6 and 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the references along or in combination teaches the limitations of 
“wherein processor is further configured to execute the instructions to retrieves '0' in the partial region and skip the convolution operation if the number of '0' is 70% to 100% of a size of a filter to output '0' and provide the partial region to for the convolution operation when the number of '0' is 0% to less than 70% of the size of the filter.” Recited in claim 2 in combination of parent claims as a whole.
“wherein the threshold setting unit decreases the threshold to less than a reference threshold when the size of the mask is equal to or greater than a reference size and increases the threshold to the reference threshold or more when the size is not equal to or greater than the reference size.” Recited in claim 4 in combination of parent claims as a whole. 
“wherein the threshold setting unit increases the threshold to a reference threshold or more when the stride is equal to or greater than a reference stride and decreases the threshold to less than the reference threshold when the stride is not equal to or greater than the reference stride.” Recited in claim 5 in combination of parent claims as a whole. 
“wherein the threshold setting unit increases the threshold toward a central portion from an edge of the image.” Recited in claim 6 in combination of parent claims as a whole. 
“wherein in the determining the performing of the convolution operation, ‘0’ is retrieved in the partial region and the convolution operation is skipped if the number of ‘0’ retrieved is 70% to 100% of a size of a filter to output ‘0’.” Recited in claim 8 in combination of parent claims as a whole.
Claim 9-12 are objected for the reason of dependent on the indicated allowable subject matter of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611